DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 and 18 recite “The display system of claim 10…” in line 1.  It is noted that there is a display device and not a display system in claim 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Uchimura et al (US 2017/0313252 and hereafter referred to as “Uchimura”) in view of VanderPloeg et al (US 9,834,146 and hereafter referred to as “Vanderploeg”) and Drummond et al (US 7,453,057 and hereafter referred to as “Drummond”).
Regarding Claim 1,  Uchimura discloses a display system that is placeable in a vehicle, the display system comprising: 
an image capture device that captures an image rearward of the vehicle Page 1, paragraph 0017, Figure 2); 

wherein the display device includes a housing (Figure 1, Figure 2, Page 1, paragraph 0018); 
a transmissive-reflective layer that transmits a portion of incident light and reflects another portion of the incident light (Figure 1, 5, Figure 2, 5, Page 1, paragraph 0018-0021);
 a display configured to display at least the portion of the rearward image (Figure 1 and 2, Page 1-2, paragraph 0018-0020); 
a control circuit that controls an operation of the display device (Figure 6, Page 2, paragraph 0025); and 
an actuator placed in the housing and configured to switch a posture of the transmissive-reflective layer between a first posture and a second posture, a normal line direction of the transmissive-reflective layer in the first posture is more upward than a normal line direction of the transmissive-reflective layer in the second posture (Page 1-2, paragraph 0020-0021), 
and the display is visible to a driver of the vehicle through the transmissive-reflective layer when the display displays at least the portion of the rearward image (Page 1-2, paragraph 0020).  
Uchimura is silent on at least one of a first illuminance sensor that detects brightness around the vehicle and a second illuminance sensor that detects intensity of light emitted onto a front surface of the display device.

Vanderploeg does not explicitly disclose a value.  The combination is silent on the control circuit controls brightness of the display device based on a value detected by the at least one of the first illuminance sensor and the second illuminance sensor.
Drummond discloses the control circuit controls brightness of the display device based on a value detected by the at least one of the first illuminance sensor and the second illuminance sensor (Column 12, lines 66-67, Column 13, lines 1-9, Column 8, lines 28-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination  to include the missing limitations as taught by Drummond in order to not distract or annoy a driver who may need to adjust to bright light source (Column 2, lines 35-40) as disclosed by Drummond.
Regarding Claim 10, Uchimura discloses a display device placeable within interior of a vehicle, the display device comprising: 
a housing (Figure 1, Figure 2, Page 1, paragraph 0018); 

 a display configured to display at least the portion of the rearward image (Figure 1 and 2, Page 1-2, paragraph 0018-0020); 
a control circuit that controls an operation of the display device (Figure 6, Page 2, paragraph 0025); and 
an actuator placed in the housing and configured to switch a posture of the transmissive-reflective layer between a first posture and a second posture, a normal line direction of the transmissive-reflective layer in the first posture is more upward than a normal line direction of the transmissive-reflective layer in the second posture (Page 1-2, paragraph 0020-0021), 
and the display is visible to a driver of the vehicle through the transmissive-reflective layer when the display displays at least the portion of the rearward image (Page 1-2, paragraph 0020).  
Uchimura is silent on control circuit controls brightness of the display device based on a value of at least one of a first illuminance and a second illuminance, the first illuminance indicates brightness around the vehicle and is detected by a first 46illuminance sensor, the second illuminance indicates intensity of light emitted on a front surface of the display device and is detected by a second illuminance sensor.
Vanderploeg discloses control circuit controls brightness of the display device based on at least one of a first illuminance and a second illuminance (Column 3, lines 35-67, Column 6, lines 1-5), the first illuminance indicates brightness around the vehicle 
Vanderploeg does not explicitly disclose a value.  The combination is silent on control circuit controls brightness of the display device based on a value of at least one of a first illuminance and a second illuminance.
Drummond discloses control circuit controls brightness of the display device based on a value of at least one of a first illuminance and a second illuminance (Column 12, lines 66-67, Column 13, lines 1-9, Column 8, lines 28-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination  to include the missing limitations as taught by Drummond in order to not distract or annoy a driver who may need to adjust to bright light source (Column 2, lines 35-40) as disclosed by Drummond.

Regarding Claim 2 and 11, Uchimura, Vanderploeg and Drummond disclose all the limitations of Claim 1 and 10 respectively.  Vanderploeg discloses wherein the control circuit 44controls the display to display at least the portion of the rearward image when the transmissive-reflective layer is in the first posture, and controls the display to 
Regarding Claim 3 and 12, Uchimura, Vanderploeg and Drummond disclose all the limitations of Claim 1 and 10 respectively.    Vanderploeg discloses wherein the first posture is a posture that a driver of the vehicle views rearward of the vehicle by at least the portion of the rearward image displayed on the display, and the second posture is a posture that the driver views rearward of the vehicle by way of a mirror image that appears on the transmissive-reflective layer  (Column 3, lines 35-67, Column 6, lines 1-5).  Same motivation as above.  
Regarding Claim 4 and 15, Uchimura, Vanderploeg and Drummond disclose all the limitations of Claim 1 and 10 respectively.    Drummond discloses wherein the display system includes both the first illuminance sensor and the second illuminance sensor (Column 12, lines 66-67, Column 13, lines 1-9), the housing has a front side and a rear side, the first illuminance sensor is placed on the rear side of the housing. and the second illuminance sensor is placed near an opening on the front side of the housing (Column 12, lines 66-67, Column 13, lines 1-9, Column 8, lines 28-57).  Same motivation as above.  
Regarding Claim 5, Uchimura, Vanderploeg and Drummond disclose all the limitations of Claim 1.    Drummond discloses wherein the display system includes both the first illuminance sensor and the second illuminance sensor, the first illuminance sensor is placed in a body of the vehicle (Column 12, lines 66-67, Column 13, lines 1-9, Column 8, lines 28-57), the first illuminance sensor and the display device are coupled via a vehicle network (Column 8, lines 7-10- vehicle bus system such as CAN). 
Regarding Claim 6 and 17, Uchimura, Vanderploeg and Drummond disclose all the limitations of Claim 1 and 10 respectively.    Drummond discloses wherein the at least one of the first illuminance sensor and the second illuminance sensor includes a silicon photosensor (Column 8, lines 1-2).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination  to include the missing limitations as taught by Drummond in order to not distract or annoy a driver who may need to adjust to bright light source (Column 2, lines 35-40) as disclosed by Drummond.
Regarding Claim 7 and 13, Uchimura, Vanderploeg and Drummond disclose all the limitations of Claim 1 and 10 respectively.  Uchimura discloses wherein the actuator switches the posture of 45the transmissive-reflective layer between the first posture and the second posture by changing a posture of the housing (paragraph 0020).  
Regarding Claim 8 and 14, Uchimura, Vanderploeg and Drummond disclose all the limitations of Claim 1 and 10 respectively. Vanderploeg discloses  wherein the actuator is coupled to the transmissive-reflective layer and switches the posture of the transmissive-reflective layer between the first posture and the second posture without changing a posture of the housing (Column 3, lines 35-67, Column 6, lines 1-5).  Same motivation as above.  

Regarding Claim 16, Uchimura, Vanderploeg and Drummond disclose all the limitations of Claim 10.    Uchimura discloses wherein the display is coupled to an image capture device that captures the rearward image (paragraph 0017).  Uchimura does not explicitly disclose transmitting  via a network. Drummond discloses transmitting via network (vehicle bus such as a CAN).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination  to include the missing limitations as taught by Drummond in order to efficiently send data within a vehicle to the highest priority device.

 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,024,261 in view of Uchimura.

Regarding Claim 1 of the instant application corresponds to 
Claim 1 of  US 11,024,261
A display system that is placeable in a vehicle, the display system comprising: 
an image capture device that captures an image rearward of the vehicle; 
a display device that is coupled to the image capture device, and receives at least a portion of the rearward image captured by the image capture device; and 
at least one of a first illuminance sensor that detects brightness around the vehicle and a second illuminance sensor that detects intensity of light emitted onto a front surface of the display device, 
wherein the display device includes 
a housing;

 a transmissive-reflective layer that transmits a portion of incident light and reflects another portion of the incident light; 


a display configured to display at least the portion of the rearward image; 

a control circuit that controls an operation of the display device; and 
an actuator placed in the housing and configured to switch a posture of the transmissive-reflective layer between a first posture and a second posture,  

a normal line direction of the transmissive-reflective layer in the first posture is more upward than a normal line direction of the transmissive-reflective layer in the second posture, 


the control circuit 







controls brightness of the display device based on a value detected by the at least one of the first illuminance sensor and the second illuminance sensor, and
 the display is visible to a driver of the vehicle through the transmissive-reflective layer when the display displays at least the portion of the rearward image.
A display system that is placeable in a vehicle, the display system comprising: 
an image capture device that captures an image rearward of the vehicle; 
a display device that is coupled to the image capture device via a network, and receives at least a portion of the rearward image captured by the image capture device; 
a first illuminance sensor that detects brightness around the vehicle; and a second illuminance sensor that detects intensity of light emitted onto a front surface of the display device; 

wherein the display device includes
a housing with an opening on a front side; 
an electro-optic layer with a transmissive-reflective layer that transmits a portion of incident light and reflects another portion of the incident light, the electro-optic layer being configured to vary reflectivity of the incident light; 
a display placed on a rear side of the electro-optic layer and configured to display at least the portion of the rearward image; 
a control circuit that controls operation of the display device; and
an actuator placed in the housing and configured to switch a posture of the electro-optic layer between a first posture and a second posture, the first posture is a posture that a driver of the vehicle views rearward of the vehicle by at least the portion of the rearward image displayed on the display, the second posture is a posture that the driver views rearward of the vehicle by way of a mirror image that appears on the transmissive-reflective layer, 
the control circuit 
44Docket No. PPMA-19761-US: final controls the display to display at least the portion of the rearward image when the posture of the electro-optic layer is in the first posture, 

controls brightness of the display device based on a value detected by at least one of the first illuminance sensor and the second illuminance sensor, and 
the display is visible to the driver through the electro-optic layer when the control circuit controls the display to display at least the portion of the rearward image.



The instant application’s “a normal line direction of the transmissive-reflective layer in the first posture is more upward than a normal line direction of the transmissive-reflective layer in the second posture” are additional limitations.  Uchimura discloses a normal line direction of the transmissive-reflective layer in the first posture is more upward than a normal line direction of the transmissive-reflective layer in the second posture Page 1-2, paragraph 0020). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify US 11,024,261 to include the missing limitations as taught by Uchimura in order to make it difficult for a driver to 
	Claim 2, 3 and 9 of the instant application corresponds to claim 1 of US 11,024,261.  Claim 4 of the instant application corresponds to claim  2 (which includes all the limitations from claim 1) of US 11,024,261.  Claim 5 of the instant application corresponds to claim  3 (which includes all the limitations from claim 1) of US 11,024,261.  Claim 6, 7, 8 of the instant application corresponds to claim  4, 5, 6 of US 11,024,261.  	Claim 10-12, 16, 17 corresponds to claim 7 of US 11,024,261.  
Claim 13 corresponds to claim 8  (which includes all the limitations from claim 7) of US 11,024,261.  Claim 14 corresponds to claim 9 (which includes all the limitations from claim 7) of US 11,024,261.  Claim 15 corresponds to claim 10 (which includes all the limitations from claim 7) of US 11,024,261.  Claim 18 corresponds to claim 12 (which includes all the limitations from claim 7) of US 11,024,261.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



February 24, 2022